DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.

Response to Amendment
The amendment filed 03/17/2022 has been entered. Claims 1, 9, 11 and 18 have been amended. Therefore, claims 1-20 are now pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Parker (US — 6,585,089 B1) discloses a Brake Pad comprising:
a backing plate (10, Fig: 1, 1B, 1C) having a mountings surface (see fig: 1),
a friction lining (22, Fig: 1, 4) affixed to the mounting surface (Fig: 1, 4) and having a tribological surface (16, Fig: 1, 4) that is parallel to the mounting surface within a specified tolerance (Fig: 1, 1B, 1C): and
a surface coating (32, Fig: 1, 1B, 1C) affixed to a portion of the tribological surface using an adhesive (32, Col: 3, Ln: 44-56) and having a predetermined peripheral shape (the striped design of coating 32, Fig: 1) as viewed in a direction perpendicular to the tribological surface (Fig: 1, 1B, 1C),
wherein the surface coating is a composite material (The composition for the paste 26 is preferably prepared from the following ingredients, Col: 3, Ln: 65 — Col: 4, Ln: 33), and wherein the predetermined peripheral shape (32, Fig: 1) comprises a geometric shape (strips 32 are geometric shape) asymmetrically applied to the tribological surface (as per fig: 1, strips 16 are asymmetric on right to left and top to bottom) and
teaching reference Yamamoto et al. (US — 2014/0174319 Al) discloses Friction Material comprising:
the composite including a potassium titanate (Also, the plate-like titanate may be such as potassium hexatitanate, potassium octatitanate, lithium potassium titanate, and magnesium potassium titanate but using potassium hexatitanate with high heat resistance improves the wear resistance and is preferable, [0028], [0029].
However, prior art and teaching reference fail to disclose wherein the tribological surface comprises a proximal end and a distal end opposite from the proximal end and wherein the assymmetrical application of the predetermined peripheral shape comprises a continuous and gradual reduction in width when observed along a direction from the proximal end to the distal end.
Prior art and teaching reference fail to disclose or suggest these limitations recited in independent claims 1 and 11 are allowable. Claims 2-10 and 12-20 are also allowable by virtue of their dependencies from claims 1 and 11 accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657          

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657